UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2340


REGINALD D. EVANS,

                    Plaintiff - Appellant,

             v.

YORK COUNTY, INC.,

                    Defendant - Appellant,

BH MANAGEMENT; PACE RIVER APARTMENT,

                    Defendants - Appellees,

             and

ROCK HILL INC.; PACES RIVER APARTMENT; CLIFFORD BERINSKY;
THOMAS I. HOWARD; BROWNLEE LAW FIRM PLLC; DINA D. BIGGS;
ALYSSA PRUITT; LAND STAR TRANSPORTATION LOGISTIC,
INCORPORATED,

            Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:15-cv-04954-JFA)


Submitted: March 29, 2018                                       Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Reginald Evans appeals the district court’s order adopting the magistrate judge’s

recommendation and dismissing his third amended civil complaint as barred by the

Rooker-Feldman * doctrine. To the extent that Evans sought to directly challenge the

state court’s judgment in federal court, the district court correctly determined that it

lacked jurisdiction over his claims. See Thana v. Bd. of License Comm’rs for Charles

Cty., 827 F.3d 314, 319-20 (4th Cir. 2016) (discussing application of Rooker-Feldman

doctrine). Although the Rooker-Feldman doctrine would not bar Evans’ due process

claim, we affirm on the ground that Evans failed to state a viable claim as to the named

defendants. See Quesenberry v. Volvo Trucks N. Am. Retiree Healthcare Benefit Plan,

651 F.3d 437, 442 n.* (4th Cir. 2011) (“[W]e can affirm on any basis fairly supported by

the record.” (internal quotation marks omitted)). Accordingly, we affirm the district

court’s judgment.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




      *
       Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman,
460 U.S. 462 (1983).


                                           3